The action in this case was brought against the appellee for damages sustained by the equitable appellant from coming in contact with an electric light wire charged with a high-tension current.
The evidence introduced by the plaintiff tended to prove the following state of facts. The equitable appellant, who, at the time of receiving the injury complained of, was a boy eleven years old, was employed by one Burt, the proprietor of a store at No. 314 W. Pratt street, Baltimore, to clean up the store and discharge other minor duties. There was a roof covering the front window to the store about two feet six inches wide, which extended across the entire front of the building just below the second-story window. An open rainspout or gutter ran along the front edge of this roof and discharged its contents by a down-spout attached to the front of the building.
The electric light current was introduced to the store by two primary wires extending from a pole, standing some *Page 405 
seventy-five feet easterly from the building, to glass insulators which were attached by iron brackets about six inches long to the easternmost end of the small roof of which we have spoken. From the insulators the wires passed into a fuse-box and then into a converter from which the current was carried by secondary wires into the store. The primary wires from the pole to the converter were charged with a current of one thousand volts, which is highly dangerous, if not fatal, to the life of anyone coming in contact with the naked wire; but the secondary wires extending from the converter into the store were only charged with the comparatively harmless current of fifty volts. The primary wire from the pole to the insulator nearest the house, and not more than six inches from it, was jointed just beyond the insulator, and at the time of the accident the point of the jointed wire was left sticking up and entirely uncovered. The same wire was exposed naked by reason of defective insulation at two other places about two or three inches beyond the insulator.
Ou June 5th, 1897 the equitable appellant by direction of his employer went upon the roof which covered the store window for the purpose of cleaning it and the rainspout attached to it, He was seen, by a passer-by, on his knees upon the roof apparently cleaning the gutter, and shortly afterwards he was found lying insensible upon the roof with his head in contact with the exposed joint in the primary electric light wire nearest to the house. The flesh of his head was burning at the point of contact with the wire when he was found and he was otherwise injured by the electric current which passed into his body from the wire. No one witnessed the accident but the appellant himself testified that he was stooping over the edge of the roof at its eastern end resting on his left hand while endeavoring with his right hand to remove a ball which had lodged in the down-spout, when his left hand slipped and he immediately became unconscious.
There was also evidence tending to show that the primary *Page 406 
wire, which was constantly charged with the deadly current, was not covered with the most approved and effective insulating material even where it ran in close proximity to the front of the house.
At the conclusion of the plaintiff's testimony the Court, upon application of the defendant, took the case away from the jury on the ground that there was no legally sufficient evidence to entitle the plaintiff to recover.
The appellee was engaged in supplying electric light to streets and houses by means of a current of so high voltage that the business in which it was thus engaged was in the highest degree dangerous to all persons liable to come into contact with the wires which carried the current. These wires were strung on poles erected in the streets of a large city which were likely to be at all times occupied, and at many times crowded with persons lawfully passing through them. The same dangerous current was, in the course of the business, conducted by wires strung from the poles standing along the curbstone, across the sidewalk to the houses to be lighted by it. Outside of any contractual relation between the parties to this suit the very nature of the business thus conducted by the appellee imposed upon it a legal duty toward every person, who in the exercise of a lawful occupation in a place where he had a legal right to be, was liable to come in contact with the wires charged with this invisible but deadly power. This duty has been recognized and enforced by the Court in many cases in this State and elsewhere.
As applied to the management by the appellee of its wires charged with the high-tension current, this legal duty would require it to see that its wires, when strung where persons were liable to come in contact with them, were properly placed with reference to the safety of such persons and were properlyinsulated. W.U. Tel. Co. v. State, use of Nelson, 82 Md. 311;Ennis v. Gray, 87 Hun. 356; Griffin v. U.E. Light Co.,164 Mass. 492; Giraudi v. N.Y.C.R.R. Co., 35 N.Y. 75;Overall v. Louisville Electric L. Co., 47 S.W.R. *Page 407 
442; Perham v. Portland Gen. Elec. Co., 53 Pac. Rep. 14;Reagan v. Boston Elec. Light Co., 167 Mass. 406.
In the present case the wire charged with the deadly current was carried, by the system of construction adopted by the appellee, to within six inches of the front of the house to be lighted, and was then attached to an insulator quite near the bottom of the easternmost second story window and but a few inches from the end of the roof on which the appellant was injured. In view of the number of lawful purposes, such as painting, repairing and cleaning, for which persons might be required to labor upon the roof in question or upon the front of the house or of the adjoining house, the propriety of bringing the high-tension wire so near to the house may well be questioned. The evidence indicated that the converter which reduced the strength of the current and robbed it of its fatal character might have been placed upon the pole and a low-tension and harmless current have been carried from the pole to the house.
If the witnesses are to be believed, the insulation of the high-tension wire at the time of the accident was defective at several places within less than one foot from the front of the house. The evidence is that the exposed point on which the appellant was injured was not over seven inches from the roof on which he was working. In Nelson's case supra, where the defective insulation of an electric supply wire permitted an unused telephone wire, which fell across it and reached the pavement, to become so heavily charged with electricity that it killed a child on the street who came in contact with it, we held that it was the plain duty of the company not only to properly erect their plants but to maintain them in such condition as not to endanger the public. We also held in that case that if the property of the defendant was not in proper condition and by reason thereof the plaintiff was injured, those facts alone in the absence of other evidence to show that the defect originated without the fault of the company afford prima facie presumption of negligence. The doctrine there announced applies with equal force to the present case. *Page 408 
There were no eye-witnesses to the occurrence of the accident and the appellee strongly contended that the evidence failed to show that either the condition or the arrangement of the wires was the cause of the injury to the appellant, and relied in that connection on Abbott's case, 75 Md. 158; Savington's case,71 Md. 599; and Millslagle's case, 73 Md. 75. An examination of those cases shows that there is a plain distiuction between them and the one now under consideration in this that no one of those cases presented such a prima facie presumption of negligence
against the defendant as the present one does. In Abbott's case there was no evidence at all of negligence on the part of the defendant. In each of the other cases the person killed was a trespasser on the track of the railway by whose train he was struck. In Millslagle's case there was also some evidence indicating that the boy who was killed had attempted to board the cars while they were in motion and the condition of the body when found gave color to that view of the case; and in Savington's case there was evidence tending to show that the boy who was killed stumbled and fell against the pilot of the engine while running between the north and south tracks of the railroad. In the case at bar the boy was engaged in a lawful occupation at a place where he was entitled to be when he was injured, and there is no evidence showing a want of care on his part. If his own evidence is to be believed the injury would not have occurred if the wires of the appellee had been properly insulated or if the high-tension current had not been brought so near to the house.
We think the case presented such strong prima facie evidence of negligence on the part of the appellee that it should not have been taken from the jury
Judgment reversed and cause remanded.
(Decided January 9th, 1900). *Page 409